                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

 JASON KESSLER and
 DAVID MATTHEW PARROTT,

      Plaintiffs,

 v.                                                 Case No. 3:19-cv-00044-NKM

 CITY OF CHARLOTTESVILLE,
 TARRON J. RICHARDSON,
 AL S. THOMAS,
 BECKY CRANNIS-CURL, and
 MAURICE JONES,

      Defendants.

                    DEFENDANT AL THOMAS, JR.’S MOTION TO DISMISS

          COMES NOW Defendant Al Thomas, Jr. (“Chief Thomas”), by counsel, pursuant to

 Rule 12(b)(6) of the Federal Rules of Civil Procedure, and moves this Court to dismiss the

 Complaint filed against him, with prejudice, on the grounds that the Complaint fails to state a

 claim upon which relief can be granted and fails to allege facts sufficient to establish a legally

 cognizable cause of action. Chief Thomas relies upon and incorporates his Brief in Support of

 Motion to Dismiss as if fully set forth herein.

          WHEREFORE, Defendant Al Thomas, Jr., by counsel, respectfully requests that this

 Court enter an Order granting the Motion to Dismiss, dismissing the Complaint against him with

 prejudice, and awarding costs and such other relief as is appropriate.




                                     1
Case 3:19-cv-00044-NKM-JCH Document 42 Filed 10/25/19 Page 1 of 3 Pageid#: 439
                                          AL THOMAS

                                          By Counsel




 /s/ David P. Corrigan
 David P. Corrigan (VSB No. 26341)
 Melissa Y. York (VSB No. 77493)
 Attorney(s) for Al Thomas
 Harman, Claytor, Corrigan & Wellman
 P.O. Box 70280
 Richmond, Virginia 23255
 804-747-5200 - Phone
 804-747-6085 - Fax
 dcorrigan@hccw.com
 myork@hccw.com




                                     2
Case 3:19-cv-00044-NKM-JCH Document 42 Filed 10/25/19 Page 2 of 3 Pageid#: 440
                                      CERTIFICATE

         I hereby certify that on the 25th day of October, 2019, I electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 to the following:

           Elmer Woodard, Esq.                 James E. Kolenich, Esq.
           Attorney at Law, P.C.               Kolenich Law Office
           5661 US Hwy. 29                     9435 Waterstone Boulevard
           Blairs, VA 24527                    #140
           434-878-3422 - Phone                Cincinnati, OH 45249
           434-793-0675 - Fax                  513-444-2150 - Phone
           isuecrooks@comcast.net              5132976065 - Fax
                                               jek318@gmail.com

           Richard H. Milnor, Esq.             Erin R. McNeil, Esq.
           VSB No. 14177                       Office of the Attorney General
           Zunka, Milnor & Carter, Ltd.        202 North 9th Street
           P.O. Box 1567                       Richmond, VA 23219
           Charlottesville, VA 22902           804-786-0046 – Phone
           434-977-0191 x34 - Phone            804-646-3500 – Phone
           434-977-0198 - Fax                  804-371-2087 – Fax
           RMilnor@zmc-law.com                 emcneil@oag.state.va.us

            Rosalie Pemberton Fessier
            Brittany Elizabeth Shipley
            Timberlake Smith
            P.O. Box. 108
            Staunton, VA 2440
            540-885-1517
            540-885-4537
            rfessier@timberlakesmith.com
            bshipley@timberlakesmith.com


                                               /s/ David P. Corrigan
                                               David P. Corrigan (VSB No. 26341)
                                               Melissa Y. York (VSB No. 77493)
                                               Attorney(s) for Al Thomas
                                               Harman, Claytor, Corrigan & Wellman
                                               P.O. Box 70280
                                               Richmond, Virginia 23255
                                               804-747-5200 - Phone
                                               804-747-6085 - Fax
                                               dcorrigan@hccw.com
                                               myork@hccw.com



                                     3
Case 3:19-cv-00044-NKM-JCH Document 42 Filed 10/25/19 Page 3 of 3 Pageid#: 441
